FILED
                             NOT FOR PUBLICATION                            MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CRISTOBAL CABRERA-FLORES,                        No. 13-73269

               Petitioner,                       Agency No. A079-619-687

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Cristobal Cabrera-Flores, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for adjustment of status as a

matter of discretion. Our jurisdiction is governed by 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law and constitutional claims. Mohammed v. Gonzales, 400
F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      Contrary to Cabrera-Flores’ contention, the agency applied the correct legal

standards in determining that he did not warrant a favorable exercise of discretion.

See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923-24 (9th Cir. 2007) (for

discretionary determinations, the agency should consider and weigh all relevant

factors); Matter of Edwards, 20 I. & N. Dec. 191, 196 (BIA 1990) (applications for

discretionary relief “must be evaluated on a case-by-case basis, with rehabilitation

a factor to be considered in the exercise of discretion.”).

      Also contrary to Cabrera-Flores’ contentions, the agency did not err by

considering his 2006 arrest report in its discretionary analysis, see Paredes-

Urrestarazu v. INS, 36 F.3d 801, 810 (9th Cir. 1994) (considering petitioner’s

arrest in the context of his request for discretionary relief), or in concluding that the

fact that two of his convictions were relatively recent was an adverse factor, see

Yepes-Prado v. INS, 10 F.3d 1363, 1372 (9th Cir. 1993), as amended (Nov. 12,

1993) (“rehabilitation can be established by the absence of subsequent criminal

conduct”).




                                            2                                     13-73269
      Cabrera-Flores’ contention that members of the agency imposed their

personal values in determining that Cabrera-Flores did not warrant a favorable

exercise of discretion is not supported by the record.

      We lack jurisdiction to review Cabrera-Flores’ remaining challenges to the

agency’s discretionary denial of adjustment of status because they do not constitute

colorable constitutional claims or questions of law that would invoke our

jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Bazua-Cota v. Gonzales, 466 F.3d 747,

748-49 (9th Cir. 2006) (while “[t]his court retains jurisdiction over petitions for

review that raise colorable constitutional claims or questions of law,” a petitioner

may not attack a discretionary decision simply by phrasing his arguments as a legal

challenge).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    13-73269